 

Exhibit 10.31

 

[tv524097_ex10-31img1.jpg]

 

Service Agreement

 

Party A: Hunan Ruixi Financial Leasing Co., Ltd.

 

Address: Rm. 723, Bldg. 3A, Jinke Times Center, Xiangyang Road, Economic and
Technological Development Zone, Changsha

 

Legal representative: Li Xianglong

 

Tel:

 

Party B:

 

ID Number:

 

Address:

 

Tel:

 

According to the Contract Law of the People's Republic of China and other
relevant laws and regulations, Party A and Party B, in line with the principle
of honesty and trustworthiness, on the basis of equality and voluntary
consultation, reach the following agreement pursuant to which Party A provides
relevant services concerning products under financial leases to Party B.

 

I. Content of Cooperation:

 

1. After Party B applies for the leased vehicle to Party A, Party A shall
provide Party B with services, such as vehicle purchase, purchase tax, purchase
of insurance, vehicle registration, and assistance in handling relevant
documents, in accordance with Party B’s specific needs.

 

2. Before the delivery of the vehicle, Party A shall provide Party B with
training services on the specifications, skills and safety of online
ride-sharing.

 

3. Party A shall provide Party B with the service of applying for “Transport
Certificate for Online Appointed Taxi” and “Driver Certificate for Online
Appointed Taxi.”

 

4. Party A shall provide Party B with other services required for the leased
vehicle.

 

 1/5 

 

 

[tv524097_ex10-31img1.jpg]

 

II. Term of Agreement

 

This Agreement will be valid from Party B’s application for the leased vehicle
to Party A’s delivery of the vehicle that meets the requirements of Party B to
Party B.

 

III. Payment

 

Party B shall pay RMB __________ to Party A at lump sum at the time of
submitting the application for the leased vehicle.

 

Party A’s designated account:

 

Account Holder: Hunan Ruixi Financial Leasing Co., Ltd.

 

Bank: Bank of Changsha Co., Ltd., Liuyang Economic Development Zone Sub-branch

 

Account number: ****************************

 

IV. Tax

 

The tax for both parties due to the implementation of this Agreement shall be
borne by parties respectively in accordance with the provisions of laws and
regulations.

 

V. Confidentiality

 

1. Any party to the Agreement has a confidentiality obligation to the other
party's trade secrets obtained during the performance of this Agreement (not
limited to business, finance, technology, product information, customer
information or other confidential documents or undisclosed information). Without
the written approval of the other party, neither party may disclose to a third
party or use the other party's trade secrets without permission; otherwise, it
shall bear the liability for breach of contract and compensate for the loss,
except for the requirements of relevant laws and regulations of the government.

 

2. This confidentiality term is permanently valid and is not subject to the
validity of this Agreement.

 

 2/5 

 

 

[tv524097_ex10-31img1.jpg]

 

VI. Default

 

1. Where Party B fails to pay on time the service fee stipulated in this
Agreement, Party A shall have the right to charge Party B for the overdue
payment penalty equal to RMB 50/day. If it is overdue for more than 15 days,
Party A shall have the right to terminate this Agreement.

 

2. If Party A terminates this Agreement according to law or as agreed due to
Party B’s breach of contract, or Party B unilaterally terminates this Agreement
without the statutory right of termination or the agreed right of termination,
Party A will not refund the service fee and Party B shall pay Party A RMB 8,000
as the liquidated damages for the termination of this Agreement and compensate
the losses caused to Party A.

 

3. Party A has the right to request Party B to bear the relevant expenses
incurred due to breach of contract, including but not limited to, compensation
for losses, investigation fees, attorney’s fees, appraisal fees, transportation
expenses, legal fees, execution fees, announcement fees, security expenses,
property disposal fees, transfer fees, vehicle traffic violation fines, late
fees and other expenses incurred in realizing bonds.

 

VII. Discharge and Termination

 

1. Except as otherwise stipulated in this Agreement, Party A may unilaterally
terminate this Agreement and investigate Party B's liability for breach of
contract in accordance with Article 6 of this Agreement in the event of any of
the following:

 

(1) Party B seriously violates laws and regulations and industry management
regulations, or seriously violates the management system recognized by the
industry management authority;

 

(2) Party B has a major service quality incident identified by the industry
management authority, which has a negative influence on Party A’s reputation;

 

(3) Party B is revoked by the relevant authority of the Motor Vehicle Driving
License;

 

(4) Party B is sentenced for violating national laws.

 

2. Where Party B unilaterally terminates the Agreement, it shall notify Party A
in writing 30 days in advance and obtain the written consent of Party A.

 

 3/5 

 

 

[tv524097_ex10-31img1.jpg]

 

VIII. Force Majeure

 

1. Force majeure means the unforeseen (or foreseeable, but its occurrence or
consequence unavoidable) earthquakes, typhoons, fires, floods, wars, strikes,
riots, hacking, technical and legal regulation in the telecommunications sector,
forbidding policies and regulations or any other natural or man-made disasters
and accidents that are beyond the control of any party and resulting that any
party cannot partially or fully perform this Agreement.

 

2. In the event of force majeure, the obligations of both parties under this
Agreement will be suspended within the scope of the force majeure and its
duration. The term of cooperation may be extended according to the time limit
for suspension, but the parties shall reach an agreement and neither party shall
be liable for this. The party claiming to be affected by force majeure shall
notify the other party no later than 15 days after the occurrence of force
majeure and shall minimize the damage caused by force majeure. If force majeure
lasts longer than 60 days and the parties fail to reach a resolution to continue
to perform this Agreement, either party has the right to terminate this
Agreement by giving written notice to the other party.

 

IX. Miscellaneous

 

1. This Agreement shall become effective after being signed and sealed by an
authorized representative of both parties. This Agreement will be in duplicate,
with each party holding one copy. As to matters not covered by this Agreement,
Party A and Party B shall sign a written supplemental agreement, which has the
same legal effect as this Agreement.

 

2. During the performance of this Agreement, if there is a dispute between the
two parties, they shall negotiate it in good faith. If the negotiation fails, it
shall be governed by the people's court of the place where Party A is located.

 

3. This Agreement is signed in Yuelu District, Changsha City, Hunan Province.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 4/5 

 

 

[tv524097_ex10-31img1.jpg]

 

Seal of Party A:   Party B (Signature & stamp seal)       Legal/Authorized
Representative:   ID Card Number:       Date of Signing: ___________________    

 

 5/5 

 